Name: 89/379/EEC: Commission Decision of 10 May 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the ERDF under Objective 5b as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: financing and investment;  EU institutions and European civil service;  EU finance
 Date Published: 1989-06-27

 Avis juridique important|31989D037989/379/EEC: Commission Decision of 10 May 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the ERDF under Objective 5b as defined by Council Regulation (EEC) No 2052/88 Official Journal L 180 , 27/06/1989 P. 0054 - 0055*****COMMISSION DECISION of 10 May 1989 fixing an indicative allocation between Member States of 85 % of the commitment appropriations of the ERDF under Objective 5b as defined by Council Regulation (EEC) No 2052/88 (89/379/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 12 (6) thereof, Whereas the first subparagraph of Article 12 (6) of the aforementioned Regulation states that, to facilitate the planning of assistance in the regions concerned, the Commission is to establish, for a period of five years and as a guide, the allocation between Member States of 85 % of the commitment appropriations of the ERDF; Whereas the second subparagraph of Article 12 (6) of the aforementioned Regulation states that this allocation is to be based on the socioeconomic criteria determining the eligibility of regions and areas for ERDF assistance; Whereas Article 4 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2), provides a set of possible eligibility criteria, in part of a qualitative and optional nature; Whereas the Commission has drawn up the list of regions eligible under Objective 5b by applying those criteria; Whereas Article 13 of Council Regulation (EEC) No 4254/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the European Regional Development Fund (3) states that, before 1 January 1989, the Commission is to decide, for a period of five years and as a guide, on the indicative allocation between Member States of 85 % of the commitment appropriations of the ERDF; Whereas Article 15 of Regulation (EEC) No 4254/88 states that Article 13 thereof is to apply with effect from the date of adoption of the Regulation; Whereas by Decisions 89/250/EEC (4) and 89/259/EEC (5), the Commission has established an indicative allocation for assistance under Objectives 1 and 2, respectively, HAS ADOPTED THIS DECISION: Article 1 The indicative allocation between Member States to be established pursuant to the first subparagraph of Article 12 (6) of Regulation (EEC) No 2052/88, in so far as resources to be devoted to Objective 5b as defined by the same Regulation are concerned, is given in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 May 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 18. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1. (3) OJ No L 374, 31. 12. 1988, p. 15. (4) OJ No L 101, 13. 4. 1989, p. 41. (5) OJ No L 113, 26. 4. 1989, p. 29. ANNEX Indicative percentage allocation between Member States covering 85% of the commitment appropriations of the ERDF to be devoted to Objective 5b 1989 to 1993 1.2 // // // Member State // Indicative allocation Objective 5b // // // Belgium // 1,2 // Denmark // 0,7 // Federal Republic of Germany // 27,5 // Greece // - // Spain // 7,2 // France // 37,2 // Ireland // - // Italy // 16,4 // Luxembourg // 0,1 // Netherlands // 2,2 // Portugal // - // United Kingdom // 7,5 // // // Total // 100,0 // //